Title: To George Washington from John Leigh, 30 October 1786
From: Leigh, John
To: Washington, George



Norfolk Octr 30th 1786

I trust that your Excellency will pardon the liberty which I have taken with your Name, when the Circumstances are made known to you which induc’d me thus to conduct myself.

While I was engag’d in the Study of Medicine at the University of Edinburgh, the Professors offer’d a premium to any Student there, who shou’d write the best Dissertation on Opium; I enter’d immediately the List of Competitors, and was so fortunate as to gain the premium—Having effected this, my Friends advisd me to publish my Work, as the Subject was new, and containd many Experiments never before made. Sensible of the great benefits which every infant Production must experience by having a Protector, whose Name is sufficient to claim for it the Attention and favour of the World, and sensible also that there was no One on the Continent so well calculated to effect this as your Excellency—I was led to take the liberty of Dedicating my Work to you, a Copy of which will now accompany this Letter, begging for your Excellency’s Patronage and support. I have the Honor to subscribe myself, Your Excellency’s most Obd. and very Hble Servt

J. Leigh

